Case 1:19-cv-00850-JB-B Document 40-1 Filed 03/04/20 Page 1 of 9                      PageID #: 190




                          STANDING ORDER GOVERNING FINAL
                               PRETRIAL CONFERENCE


        It is ORDERED that the following requirements shall prevail for Fed.R.Civ.P. 16(d)

Final Pretrial Conferences set before the Honorable Jeffrey U. Beaverstock:

        1. Counsel shall confer and shall jointly prepare a single Joint Pretrial Document in the

form attached, which must be filed with the Clerk of Court at least seven (7) calendar days

before the Final Pretrial Conference. “Joint preparation” entails that counsel affirmatively and in

good faith attempt to reach agreement on each of the matters required by this Standing Order to

be addressed in the Joint Pretrial Document. Matters of good-faith disagreement should be so

noted in the Joint Pretrial Document, and should be accompanied by a statement as to whether

any specific rulings by the Court on those matters might facilitate the conduct of the trial or

ongoing settlement negotiations.

        2. Participation at the Final Pretrial Conference is mandatory. At least one attorney of

record for each party (or, in the case of a pro se party, the party himself or herself) must be

physically present at the conference, unless alternative arrangements are made and approved by

the Court in advance. Additional counsel may attend, but are not required to do so unless

otherwise ordered in a particular case.

        3. Counsel shall confer and engage in meaningful settlement discussions within 30 days

prior to the Final Pretrial Conference. Merely making a single settlement demand or offer, with

no further discussions between the parties, is not sufficient. At the Final Pretrial Conference,

counsel must be prepared to discuss with the Court the status of those settlement negotiations,

and whether any method of Alternative Dispute Resolution may be beneficial to resolving the

action before trial.
Case 1:19-cv-00850-JB-B Document 40-1 Filed 03/04/20 Page 2 of 9                      PageID #: 191




       4. The Joint Pretrial Document shall contain each of the following:

               A. Jurisdiction and Parties. A statement as to (1) the Court’s jurisdiction over the
               subject matter and parties, (2) the propriety of parties, including correctness of
               identity of legal entities (e.g., partnership, corporation, or individual d/b/a trade
               name), and (3) the necessity of appointment of guardian ad litem or other
               representative, and validity of appointment if already made.

               B. Statement of the Case. A brief statement of the action (no more than one
               page), providing a broad overview of the basic facts and nature of the dispute.
               The Court will read this statement to the venire during jury selection to qualify
               prospective jurors as to the events giving rise to the lawsuit; therefore, it should
               be written so as to be understandable by a typical juror.

               C. Triable Claims and Affirmative Defenses. For each claim or affirmative
               defense asserted: (1) a listing of its legal elements derived from the pattern jury
               instructions or applicable and controlling case law; (2) a statement of the agreed
               facts specifically related to that claim or defense; and (3) a statement of the
               disputed facts specifically related to the claim or defense.1 Parties should not
               submit a legal memorandum, but should instead present a simple statement of the
               legal elements, with citations to supporting authority.

               D. Trial Time. An estimate of the number of trial days required, and a statement
               of the number of witnesses reasonably expected to testify on behalf of each party
               in its case in chief.

               E. Type of Trial. A statement indicating whether the action is a jury or non-jury
               action. If a jury action, the parties should indicate whether the jury trial is
               applicable to all aspects of the dispute or only to certain issues, which shall be
               specified.

                       (1) Jury Size. In view of Fed.R.Civ.P. 48, which allows not fewer than
                       six (6) and not more than twelve (12) jurors, the parties shall include a
                       statement of their position with regard to the number of jurors they request
                       be selected. If the parties are unable to agree, the Court will cause a jury
                       of eight (8) to be selected.

                       (2) Voir Dire Questions. Proposed voir dire questions and objections


       1
          It is not necessary for the parties to set forth every possible variation of every factual
dispute involved in the case for fear that they may waive the presentation of some evidence at
trial. The Court is interested in a concise statement of the facts that are disputed and undisputed,
specifically related to the legal claims and defenses that are to be litigated.

                                                 -2-
Case 1:19-cv-00850-JB-B Document 40-1 Filed 03/04/20 Page 3 of 9                 PageID #: 192




                   thereto shall be included in the Joint Pretrial Document. Each party shall
                   be limited to twenty (20) questions. In preparing their lists, counsel may
                   find it helpful to review this District Court's form juror questionnaire
                   (which is available from the Clerk's Office upon request), so as not to ask
                   questions that are redundant of those posed in that questionnaire. Also,
                   counsel need not include questions concerning whether prospective jurors
                   know any of the parties, witnesses or lawyers in the case, or know
                   anything about the case, as those questions will be asked by the Court
                   during voir dire as a matter of course. Lawyer voir dire will be permitted
                   using court-approved questions from the lists submitted.

                   (3) Jury Instructions and Special Verdict Form. No later than seven
                   (7) calendar days prior to trial, the parties shall submit to chambers by e-
                   mail a jointly prepared set of agreed jury instructions. This document
                   should include a single, comprehensive, organized, jointly-approved set of
                   jury instructions, rather than multiple variations of the same charge to
                   which neither side objects. For any instructions as to which the parties
                   have been unable in good faith to agree, the parties may file separate
                   instructions designated accordingly (e.g., “Plaintiff’s proposed jury
                   instruction number          ”). It is anticipated that the incidence of
                   instructions as to which the parties are unable to agree in good faith will
                   be an infrequent occurrence in most cases. If the parties desire to submit
                   special interrogatories to the jury, a jointly prepared proposed verdict form
                   must be submitted to chambers by e-mail contemporaneously with the
                   proposed jury instructions. If the parties cannot agree on the need for or
                   form of the special verdict form, the parties may file separate proposed
                   jury interrogatories designated accordingly.

            F. Motions. A list and description of any motions (including motions in limine)
            pending or contemplated. It is not sufficient for a party simply to state that it
            plans to file unspecified motions in limine. The Court will set deadlines for filing
            and briefing motions in limine at the Final Pretrial Conference. Because of the
            tight time frames involved, it is expected that counsel will have their motions in
            limine researched, drafted and in substantially final form by the time of the
            conference. All challenges to expert witnesses, including Daubert motions,
            must be filed not later than two weeks prior to the Final Pretrial Conference.

            G. Depositions. A list designating by page and line those relevant portions of
            depositions which any party wishes read at trial, not including excerpts whose
            sole purpose is impeachment. All objections to any such testimony shall be made
            in writing and submitted with the Joint Pretrial Document.

            H. Witnesses. A list of the names and addresses of all witnesses who will or may
            testify at the trial. Witness lists shall be kept to a reasonable minimum.

                                             -3-
Case 1:19-cv-00850-JB-B Document 40-1 Filed 03/04/20 Page 4 of 9                       PageID #: 193




               Additional witnesses may be added only in accordance with Fed.R.Civ.P. 16(e).
               The parties shall attach to the Joint Pretrial Document a curriculum vita of each
               expert witness, and a brief statement of the opinion(s) which counsel expects to
               elicit from such expert. Any objections to the designation of a witness (whether
               lay or expert) shall be submitted with the Joint Pretrial Document.

               I. Damages. A list describing the amount and type of damages sought.
               Whenever possible, the parties shall stipulate to the amount and type of damages
               which a prevailing party shall be entitled to recover. If the parties are unable to
               agree, then the plaintiff shall state with specificity the amount and category of
               damages (e.g., doctor and hospital bills $        ; lost wages $       ; pain and
               suffering $     ; etc.). It is not sufficient simply to state that the plaintiff seeks
               compensatory damages in an amount to be determined at trial. The listing of
               stipulated damages shall not constitute an agreement as to the recoverability of
               same unless so stated.

               J. Exhibits. A list of all exhibits which are to be offered in evidence, submitted
               on this Court's exhibit form or a substantially similar form. Additional exhibits
               may be added only in accordance with Fed.R.Civ.P. 16(e). Each party shall
               furnish opposing counsel, for copying and inspection, all exhibits which are to be
               offered in evidence, no later than 14 days before the Final Pretrial Conference.

                       (1) Objections. Objections to exhibits shall be noted in the Joint Pretrial
                       Document, setting forth the nature of the objection. All exhibits to which
                       there is no objection shall be deemed admitted.

                       (2) Marking Exhibits. Markers obtained from the Clerk shall be attached
                       to all exhibits, and such exhibits shall be delivered to the Clerk
                       immediately prior to the commencement of trial.

               K. Attorneys. A list of all attorneys in any represented law frm, or an attached
               copy of the firm’s letterhead.

       5. Counsel are reminded that the action is to be ready for trial at the time of the Final

Pretrial Conference. Submission of the Joint Pretrial Document should mark the conclusion,

not the commencement, of the parties’ trial preparations. Once adopted by the Court as part of

the Pretrial Order, the Joint Pretrial Document shall constitute the final statement of the claims,

affirmative defenses and relief at issue; shall govern the conduct of the trial; and shall constitute

the basis for any relief afforded by the Court. The Pretrial Order may be amended at any time by

                                                 -4-
Case 1:19-cv-00850-JB-B Document 40-1 Filed 03/04/20 Page 5 of 9                        PageID #: 194




the Court or on motion of a party only in accordance with Fed.R.Civ.P. 16(e).

        6. Failure to comply with the provisions of this Order or to attend the Final Pretrial

Conference may result in the following sanctions pursuant to Fed.R.Civ.P. 16(f): (a) dismissal of

the action for failure to prosecute, if such failure occurs on the part of the plaintiff; (b) entry of

default judgment if such failure occurs on the part of the defendant, or (c) any other action as

deemed appropriate by the Court.

        DONE and ORDERED this 15th day of August, 2018.


                                                 s/JEFFREY U. BEAVERSTOCK
                                                 UNITED STATES DISTRICT JUDGE




                                                  -5-
Case 1:19-cv-00850-JB-B Document 40-1 Filed 03/04/20 Page 6 of 9                        PageID #: 195




             FOR THE PURPOSE OF PREPARING THE JOINT PRETRIAL
             DOCUMENT, THE FOLLOWING FORMAT MUST BE USED




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                          SOUTHERN DISTRICT OF ALABAMA
                                          DIVISION



STYLE OF ACTION
     (Do not use "et al." -- list all remaining Plaintiffs and Defendants)



                                JOINT PRETRIAL DOCUMENT


                                                 A.

                                 JURISDICTION AND PARTIES

      There is no contest as to the jurisdiction of this Court or as to the correctness of the
named defendant(s) or the named plaintiff(s).


                                                 B.

                                  STATEMENT OF THE CASE

                             (See Paragraph 4.B. of Standing Order.)


                                                 C.

                     TRIABLE CLAIMS AND AFFIRMATIVE DEFENSES

               1. (Statement of first legal claim to be tried, e.g., Title VII, Jones
               Act, negligence, breach of contract, etc.)

                       a. LEGAL ELEMENTS (See Paragraph 4.C.1. of

                                                 -6-
Case 1:19-cv-00850-JB-B Document 40-1 Filed 03/04/20 Page 7 of 9                     PageID #: 196




                       Standing Order).

                       b. AGREED FACTS (as to this legal claim) (See
                       Paragraph 4.C.2. of Standing Order).

                       c. DISPUTED FACTS (as to this legal claim) (See
                       Paragraph 4.C.3. of Standing Order).

               2. (Statement of second legal claim to be tried)

                       1. LEGAL ELEMENTS.
                       2. AGREED FACTS.
                       3. DISPUTED FACTS.

               3. (Statement of first affirmative defense to be tried, e.g.,
               contributory negligence, statute of limitations, etc.)

                       1. LEGAL ELEMENTS.
                       2. AGREED FACTS.
                       3. DISPUTED FACTS.


                                                 D.

                                           TRIAL TIME

       It is estimated that this action will take       days to try, exclusive of jury selection
time. The plaintiff expects to call      witnesses, and the defendant expects to call
      witnesses.


                                                 E.

                                          TYPE OF TRIAL

                                      JURY        NON-JURY

       The parties request a jury of            .
       The parties’ proposed voir dire questions (and objections) are attached.




                                                 -7-
Case 1:19-cv-00850-JB-B Document 40-1 Filed 03/04/20 Page 8 of 9                           PageID #: 197




                                                    F.

                                               MOTIONS

       (List and describe any pending or contemplated motions, as per Paragraph 4.F. of the
Standing Order.)


                                                    G.

                                             DEPOSITIONS

       (List those portions of depositions to be used at trial. State any objections. See
Paragraph 4.G. of the Standing Order.)


                                                    H.

                                              WITNESSES

        (List the name and address of each witness expected to testify at trial, including separate
“will call” and “may call” lists for each party. All expert witnesses listed should be identified as
such, and the additional information required by Paragraph 4.H. of the Standing Order should be
provided. Objections to any witnesses, whether lay or expert, should also be set forth.)


                                                     I.

                                               DAMAGES

                                (See Paragraph 4.I. of Standing Order.)

         The parties agree that, if the plaintiff prevails as to liability, he/she is entitled to an award
of lost wages in the amount of                 and medical bills in the amount of               . Plaintiff
also seeks an award for pain and suffering in the amount of                      ; however, defendant
disputes that plaintiff is entitled to this type and amount of damages even if plaintiff prevails as
to liability.

                                                     J.

                                               EXHIBITS

        (List exhibits numerically with a brief description of each exhibit. All exhibits shall be

                                                    -8-
Case 1:19-cv-00850-JB-B Document 40-1 Filed 03/04/20 Page 9 of 9                    PageID #: 198




marked to correspond with the exhibit list. See Paragraph 4.J. of the Standing Order. Objections
to any exhibits should also be set forth.)

                                                K.

                                          ATTORNEYS

        (List names of attorneys in any represented law firm or attach copy of the firm's
letterhead. See Paragraph 4.K. of the Standing Order.)




                                                                             Attorney for Plaintiff



                                                                           Attorney for Defendant




                                                -9-
